FILED
                             STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS                              June 23, 2021
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




Sharon Keene,
Petitioner Below, Petitioner

vs.) No. 20-0539 (Morgan County 20-D-AP-2)

Warren Keene,
Respondent Below, Respondent




                               MEMORANDUM DECISION



       Self-represented petitioner Sharon Keene appeals the June 4, 2020, order of the Circuit
Court of Morgan County denying her appeal from the February 20, 2020, final order of the Family
Court of Morgan County granting the parties a divorce due to irreconcilable differences.
Respondent Warren Keene did not file a response. 1

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

           The parties were married in Maryland on November 2, 2013. They last cohabitated


       1
         Pursuant to Rule 10(d) of the West Virginia Rules of Appellate Procedure, if a respondent
fails to respond to an assignment of error, we will assume that the respondent agrees with
petitioner’s view of the issue. However, we decline to rule in petitioner’s favor simply because
respondent failed to file a response. See Syl. Pt. 8, State v. Julius, 185 W. Va. 422, 408 S.E.2d 1
(1991) (holding that we will accept a party’s concession only after a proper analysis shows that it is
correct).


                                                  1
together in Morgan County, West Virginia, on July 30, 2019. 2 Thereafter, petitioner filed a
petition for divorce in the Family Court of Morgan County, alleging irreconcilable differences.
Respondent filed an answer admitting to the same. Following a January 29, 2020, final hearing, 3
the family court entered its February 20, 2020, final order granting the parties a divorce due to
irreconcilable differences and addressing issues of the equitable distribution of marital debts and
assets and spousal support.

        In that final order, the family court awarded the marital home to petitioner and recognized
respondent as the sole owner of an antiques business known as “R Place.” The family court noted
that other real property had been sold and found that respondent was entitled to $22,000, held in
escrow, from the proceeds of that sale. In addition, the family court gave respondent a “Camper
automobile” and gave petitioner a Honda Trike and a Dodge Ram Truck. The family court further
found that petitioner was the sole owner of miscellaneous personal property located in the marital
home, that respondent was the sole owner of miscellaneous personal property located in the
antiques business, and that this allocation of personal property was “previously agreed” to by the
parties. To equalize the distribution of marital debts and assets, the family court further found that
petitioner owed respondent $18,000. The family court ordered petitioner to pay respondent $215 in
eighty-four monthly installments beginning on February 1, 2020. Regarding spousal support, the
family court noted that respondent waived his right to receive spousal support from petitioner. The
family court ordered respondent to pay petitioner $215 per month in spousal support for thirty-six
months, beginning on February 1, 2020, “until modified by [o]rder of this [c]ourt, the death of
either party, or the remarriage of . . . [p]etitioner, whichever event shall occur first.” Petitioner
subsequently filed a motion for reconsideration of the final order, which the family court denied by
order entered on March 9, 2020.

        On March 17, 2020, petitioner filed an appeal from the family court’s February 20, 2020,
final order, in the Circuit Court of Morgan County, raising four issues. First, petitioner argued that
the appraisal of the inventory of the antiques store should have been performed by an antiques
dealer rather than an auctioneer. Next, petitioner alleged that respondent “[t]ook money [during
the marriage] without [petitioner’s] knowledge.” Third, petitioner alleged that the parties were in a
“sham marriage” because respondent knew “what he could get in a divorce.” Finally, petitioner
disputed the evidence respondent produced to establish the price of “[a] motor home” respondent
purchased after the parties’ separation, but with marital funds.

         By order entered on June 4, 2020, the circuit court denied petitioner’s appeal from the
family court’s February 20, 2020, order, finding that the first two issues were not preserved for
appeal because petitioner failed to raise them with the family court and that, with regard to the
remaining two issues, the family court’s rulings did not constitute an abuse of discretion. As to the
last issue—the value of the motor home that respondent purchased with marital funds—the circuit

       2
           No children were born of the marriage.
       3
      Prior to the January 29, 2020, final hearing, there were hearings on October 23, 2019, and
December 11, 2019. This Court reviewed the video recordings of all three family court hearings.

                                                    2
court noted that the value was included “in the accounting to determine the equitable distribution”
of marital debts and assets. As noted by the circuit court, while respondent offered evidence that he
paid $2,000 for the motor home, petitioner testified that it was purchased for $6,500. The circuit
court found that the family court “did not find . . . petitioner’s testimony credible” as there was “no
proof” to support her valuation of the motor home. The circuit court concluded that “[a] review of
the record does not show that the [f]amily [c]ourt erred in its analysis of the accounting” for the
equitable distribution of marital debts and assets.

        Petitioner now appeals the circuit court’s June 4, 2020, order denying her appeal from the
family court’s February 20, 2020, final order. In reviewing a circuit court order denying an appeal
from a family court order, “we review the findings of fact made by the family court judge under the
clearly erroneous standard, and the application of law to the facts under an abuse of discretion
standard. We review questions of law de novo.” Syl., in part, Carr v. Hancock, 216 W. Va. 474,
607 S.E.2d 803 (2004). “On an appeal to this Court[,] the appellant bears the burden of showing
that there was error in the proceedings below resulting in the judgment of which [she] complains,
all presumptions being in favor of the correctness of the proceedings and judgment in and of the
trial court.” Syl. Pt. 2, Perdue v. Coiner, 156 W. Va. 467, 194 S.E.2d 657 (1973).

        On appeal, petitioner’s rambling argument fails to clearly delineate assignments of error.
However, it is obvious that petitioner challenges the equitable distribution of marital debts and
assets. In its order denying petitioner’s appeal from the family court’s February 20, 2020, final
order, the circuit court found that (1) “[a] review of the record does not show that the [f]amily
[c]ourt erred in its analysis of the accounting to determine the equitable distribution”; and (2) the
family court “did not find . . . petitioner’s testimony credible” as to the value of the motor home at
issue because there was “no proof” to support her valuation of that motor home. “An appellate
court may not decide the credibility of witnesses or weigh evidence as that is the exclusive
function and task of the trier of fact.” State v. Guthrie, 194 W. Va. 657, 669 n.9, 461 S.E.2d 163,
175 n.9 (1995). Here, based on our review of the video recording of the January 29, 2020, final
hearing, we find that the family court found that it had to judge each party’s credibility based on
the amount of documentary proof for their respective claims. Pursuant to Guthrie, we find that
judging the parties’ credibility in light of the documentary evidence was the family court’s
exclusive function. Accordingly, we find that petitioner cannot show that the family court abused
its discretion in determining the equitable distribution of marital debts and assets. Therefore, we
conclude that the circuit court properly denied petitioner’s appeal from the family court’s final
order.

       For the foregoing reasons, we affirm the circuit court’s June 4, 2020, order denying
petitioner’s appeal from the family court’s February 20, 2020, final order.

                                                                                            Affirmed.

ISSUED: June 23, 2021



                                                  3
CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                4